(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Vista la moción que antecede sobre desestimación del presente re-curso, oído el acusado en oposición a la misma, examinada la trans-cripción de evidencia, y apareciendo que el conflicto que existe en la prueba ha sido resuelto dos veces en contra del acusado; pri-mero por la corte municipal, y luego después de un juicio de novo, por la corte de distrito, sin que exista ningún error manifiesto en la apreciación hecha por el juez sentenciador, se desestima la apelación interpuesta contra la sentencia dictada por la Corte de Distrito de San Juan en septiembre 16, 1932.